

116 S3880 IS: Office of International Disability Rights Act
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3880IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Casey (for himself, Ms. Duckworth, Mr. Coons, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the Office of International Disability Rights, and for other purposes.1.Short titleThis Act may be cited as the Office of International Disability Rights Act.2.FindingsCongress makes the following findings:(1)The United States has shown leadership domestically on disability rights with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), as well as section 504 of the Rehabilitation Act (29 U.S.C. 794), and this leadership should be leveraged to support international disability rights.(2)The United Nations (UN) Sustainable Development Goals 4 (No Poverty), 8 (Decent Work and Economic Growth), 10 (Reduced Inequality), 11 (Sustainable Cities and Communities), 16 (Peaceful and Inclusive Societies), and 17 (Partnerships) explicitly mention persons with disabilities, while 13 other Goals are particularly related to persons with disabilities, and countries are required to report disability disaggregated data for each. (3)There are more than 1,000,000,000 people with disabilities around the world, and 80 percent live in developing countries.(4)Sixty percent of people with disabilities are women, according to the United Nations.(5)Women with disabilities are more likely to experience violence and sexual violence than women without disabilities.(6)There are more than 90,000,000 children with disabilities worldwide according to the United Nations Children’s Fund (UNICEF).(7)Children with disabilities are more likely to be malnourished, subject to violence, isolation, and abuse, and less likely to attend school than children without disabilities.(8)People with disabilities are subject to economic and social marginalization. The International Labor Organization has estimated that the cost of excluding people with disabilities from the world of work could be up to 7 percent of Gross Domestic Product (GDP) in some low- and middle-income countries.(9)The inclusion of people with disabilities is a fundamental part of democracy and essential to the full realization of human rights.(10)The political participation and leadership of people with disabilities, including those who acquired a disability through conflict, is crucial to sustaining democratic institutions.(11)People with disabilities can face disadvantages in all areas of life, including educational attainment, labor market outcomes, financial stability, housing, standard of living conditions, political participation, access to health care, arts and culture, sports, transportation, and access to justice and citizenship.(12)Issues related to disability rights cut across all sectors of foreign assistance, including democracy, voting and elections, human rights, civil rights, labor, global health, education, economic growth and trade, gender equality and women’s empowerment, agriculture and food security, water and sanitation, conflict transformation, disaster risk reduction, and humanitarian recovery and relief.(13)People with disabilities are members of all marginalized groups, including women, young people, older adults, the LGBTI community, ethnic and religious minorities, indigenous people, internally displaced people, and refugees.(14)The public presence of the Special Advisor for International Disability Rights at the Department of State, first appointed in 2010, helped raise the visibility of people with disabilities in Department policies and programs, and improved the inclusion of disability in the Department’s annual Country Reports on Human Rights Practices and Trafficking in Persons reports.(15)There is currently no mandate that Department of State programming be disability inclusive where relevant, and the Department does not have a formal, publicly available disability policy.3.Disability inclusion in foreign policy(a)Sense of CongressIt is the sense of Congress that, since international disability rights is foundational to development, national security, and economic outcomes, disability inclusion should be mainstreamed through all foreign assistance and programming.(b)Formal policy for disability inclusion in foreign policy(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall develop and adopt a formal policy for disability inclusion in United States foreign assistance programming and ensure that such policy is implemented in the Foreign Affairs Manual.(2)Matters to be includedThe policy required under subsection (a) should include information and guidance on the Department’s approach to disability inclusion in United States foreign assistance and disaster response programming.(3)ConsultationIn developing and adopting the policy, the Secretary shall consult with—(A)individuals with disabilities, organizations of people with disabilities and international nongovernmental organizations working on disability rights; and(B)the Administrator of the United States Agency for International Development (USAID) to promote coherence of such policy with USAID’s formal disability policy.(4)Public availabilityThe Secretary shall publish such policy on a publicly available website of the Department.4.Office of International Disability Rights(a)In generalThe Secretary of State shall establish an Office of International Disability Rights (referred to in this section as the Office), which should be placed at the Under Secretary level and which shall be headed by an Ambassador-at-Large.(b)PurposeThe Office shall coordinate efforts of the United States Government, as directed by the Secretary, regarding human rights for people with disabilities and advancing the status of people with disabilities in United States foreign policy.(c)DutiesThe Office shall carry out the following duties:(1)Serve as the principal advisor to the Secretary on all matters related to disability inclusive foreign policy, including ensuring that when the Department awards grants or contracts, the award of grants or contracts is consistent with United States law and practice on disability rights, including nondiscrimination and the ability to use such funds for the provision or reasonable accommodations to people with disabilities.(2)Represent the United States in diplomatic and multilateral fora on matters relevant to the rights of people with disabilities and work to raise the profile of disability across a broader range of organizations contributing to international development efforts, including donor engagement and mobilization of resources, capacity building, accountability mechanisms, advocacy, and implementation of international guidelines and standards.(3)Work to ensure that disability inclusive practices and empowerment of people with disabilities are fully integrated into all United States foreign operations.(4)Conduct regular consultation with civil society organizations working to advance international disability rights and empower people with disabilities internationally.(5)Consult with other relevant offices at the Department of State that are responsible for drafting annual reports to include information on people with disabilities wherever applicable, which may include instances of discrimination, prejudice, abuses of people with disabilities, disabilities caused as a result of conflict involving the United States, or explosive remnants of war sourced in the United States.(d)SupervisionThe Office shall be headed by an Ambassador-at-Large for International Disability Rights. The Ambassador-at-Large should be a person of recognized distinction in the field of disability rights. The Ambassador-at-Large shall be provided with appropriate funding and staff consistent with the duties of the Office and with Department of State guidance on the status of an Office.(e)ConsultationThe Secretary shall direct offices and employees of the Department, Ambassadors at Large, Representatives, Special Envoys, Special Advisors, and coordinators to consult with the Office to promote the human rights and full participation of people with disabilities in United States foreign policy.5.Departmental hiring and facilities accessibility(a)In generalThe Under Secretary of State for Management shall, in consultation with the Ambassador-at-Large, the appointed pursuant to section 4(a), prioritize in the hiring and recruitment and overseas assignments, the accessibility practices of civil service employees and foreign service officers with disabilities and their family members with chronic medical conditions or disabilities.(b)DutiesThe Under Secretary shall—(1)ensure that facilities used to carry out the mission of the United States at embassies, consulates, leased facilities, or any other facilities are in compliance with United States Access Board standards, including accessibility to people with disabilities, including by—(A)making websites and other forms of communication accessible to people with disabilities and providing reasonable accommodations to program participants;(B)ensuring accessibility of United States Government facilities by contracting with local contractors and subcontractors that meet the requirements of section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793) to affirmatively hire workers with disabilities; and(C)consulting with the Department of Labor’s Office of Federal Contracts Compliance to ensure all Department of State contractors are compliant with the Americans with Disabilities Act of 1990;(2)ensure that the policies and practices for the recruitment and placement of foreign service officers and their families encourage the hiring and placement of people with disabilities in compliance with the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); (3)consult with the Disability Rights Section of the Civil Rights Division of the Department of Justice to ensure that Department of State hiring is compliant with the Americans with Disabilities Act of 1990; and(4)ensure that policies are in place for hiring locally employed staff in embassies and consulates outside the United States to ensure that accommodations are offered, provided, and funded from the Department’s centralized reasonable accommodation fund.(c)Facility accessibilityThe Under Secretary for Management shall, in consultation with the Ambassador-at-Large appointed pursuant to section 4(a), ensure that embassies and consulates and their services are accessible to people with disabilities, including with respect to—(1)the physical accessibility of facilities housing embassies and consulates;(2)websites of United States embassies and consulates;(3)public internet and telecommunications; and(4)other means of communication with United States residents and the general public. 6.Training(a)In generalThe Secretary of State shall require online or in-person mandatory disability inclusion training for all civil service and foreign service personnel of the Department of State and chiefs of mission, including on—(1)how to develop solicitations, programming, budgets, and policies that are inclusive;(2)how to ensure a disability-inclusive work environment;(3)how to conduct disability-inclusive analyses of laws and programming;(4)how to empower and support local organizations of people with disabilities; (5)how to ensure implementing partners that receive funding from the Department hire and include people with disabilities throughout all Department programs, as applicable by using international monitoring frameworks that address inclusive programming and integrating inclusion indicators; and(6)inclusive humanitarian action for people with disabilities, in line with established international frameworks including the Inter-Agency Standing Committee (IASC) guidelines and the Charter on Inclusion of Persons with Disabilities in Humanitarian Action.(b)Country-Specific and cultural considerationsThe Secretary shall ensure that training for foreign service officers under subsection (a) should include country-specific and cultural considerations.(c)Foreign Service OfficersSection 708(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)(1)) is amended—(1)in subparagraph (C), by striking ; and and inserting a semicolon;(2)by redesignating subparagraph (D) as subparagraph (E); and(3)by inserting after subparagraph (C) the following new subparagraph:(D)instruction on recognizing risks and vulnerabilities of individuals with disabilities in specific country contexts, disability inclusion in policymaking and outreach at United States embassies and analysis of disability-inclusive laws and programming in local country contexts; and.7.Report and briefing requirements(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report and briefing on the steps taken to implement this Act.(b)Matters To be includedThe report and briefing required under subsection (a) shall include—(1)an explanation of policies and programs to fulfill—(A)the duties of the Office of International Disability Rights established under section 4; and(B)the training requirements under section 6;(2)a description of the status of efforts to mainstream disability rights throughout Department of State programming without regard to whether such programming is specifically directed toward people with disabilities;(3)an explanation of disability-specific programming across the Department;(4)a description of the status of accessible facilities in all foreign missions, as required under section 5(c);(5)a description of any policy, programming, or human resources gaps to mainstreaming disability rights policy throughout the Department, and plans to address gaps through appropriate mechanisms;(6)a description of progress made on the realization of the rights of people with disabilities as a result of Department policies and programming;(7)an explanation of the current status of the Department’s evidence gathering and improved systematic disability data collection, including the use of disaggregated data, in order to ensure that programming, monitoring, and reporting reflect and address the risks and needs of people with disabilities; and(8)recommendations for legislative actions to fully implement the matters described in paragraphs (1) through (7). 